Ness, Justice
(dissenting):
Relieving the majority opinion improperly addresses the merits of the case in this appeal, I dissent.
The sole issue here is whether the trial judge abused his discretion in issuing the temporary restraining order; not whether tire church qualifies as a religious organization.
A temporary injunction is properly issued “to preserve the status quo, and thus avoid possible irreparable injury to plaintiff, pending the litigation.” (Emphasis supplied). Powell v. Immanuel Baptist Church, et al., 261 S. C. 219, 221, 199 S. E. (2d) 60 (1973). Here, Universal Church made a prima facie showing that it qualifies to operate bingo games under our decision in Bingo Bank, Inc. v. Strom, 268 S. C. 498, 234 S. E. (2d) 881 (1977).
The question of whether or not the church qualifies as a religious organization with tax exempt status is one for determination after a full hearing on the merits. I do not believe it is proper for the Court to address the merits in determining the appropriateness of issuing a temporary injunction.
*84The order of the trial judge states “[t]his is a temporary finding in effect until any further hearing is conducted.” It is abundantly clear from reading the full record and particularly the testimony of the Internal Revenue employee cited by the majority opinion, that none of the evidence was conclusive as to the merits.
There is insufficient evidence in this record to support any final determination of the merits.
I find no abuse of discretion by the trial judge in issuing this temporary restraining order and would affirm.
Affirmed.